OPINION OF THE COURT
BECKER, Circuit Judge.
Appellant David Thompson, an inmate confined at the State Correctional Institution at Rockview, Pennsylvania, brought this civil rights class action in the district court for the Middle District of Pennsylvania against various correctional officials, complaining that his due process rights had been violated by the officials’ failure to provide complete chain of custody evidence at his misconduct hearing. Appellant tested positive on his urinalysis drug test and was convicted of misconduct. As a result of the conviction, appellant suffered a significant loss of benefits. He alleged in his complaint that, because there was no evidence of the chain of custody of his urine sample, test results based upon it could not be placed into evidence in the record of proceedings. Adopting the Magistrate’s report, the district court dismissed the complaint, concluding that despite the absence of “chain of custody” evidence, the positive results of appellant’s urinalysis tests amounted to “some” evidence sufficient to support a finding of misconduct and to satisfy due process (App. 49-55).
The quantum of evidence necessary in the context of prisoner disciplinary proceedings was described by the Supreme Court in Superintendent v. Hill, 472 U.S. 445, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985):
We hold that the requirements of due process are satisfied if some evidence supports the decision by the prison disciplinary board to revoke good time credits. This standard is met if “there was some evidence from which the conclusion of the administrative tribunal could be deduced....” Ascertaining whether this *502standard is satisfied does not require examination of the entire record, independent assessment of the credibility of witnesses, or weighing of the evidence. Instead, the relevant question is whether there is any evidence in the record that could support the conclusion reached by the disciplinary board....” We decline to adopt a more stringent evidentiary standard as a constitutional requirement.
Id. at 455-56, 105 S.Ct. at 2774 (emphases added and citations omitted). This case is controlled by Hill.
Appellant does not allege that prison officials tampered with the samples. Nor does he allege that the prison officials failed to follow their own procedures.1 Appellant merely argues that if officials do not submit a complete chain of custody account for the samples, any test results based on those samples must be considered unreliable. However appealing this argument may be, it does not present a viable constitutional claim. The due process requirements in this context are minimal, and they are met here. Positive urinalysis results based on samples that officials claim to be appellant’s constitute some evidence of appellant’s drug use. A chain of custody requirement would be nothing more or less than an “independent assessment” into the reliability of the evidence, and Hill tells us, explicitly, that such a “credibility” determination is not required. See id. at 455, 105 S.Ct. at 2774.
The judgment of the district court will be affirmed.

. The matter referred to in Judge Higginbotham's concurring opinion was raised by the panel, sua sponte.